ACCEPTED
                                                                                       03-14-00516-CR
                                                                                               5392484
                                                                            THIRD COURT OF APPEALS
                                                                                       AUSTIN, TEXAS
                                                                                  5/22/2015 9:59:06 AM
                                                                                     JEFFREY D. KYLE
                                                                                                CLERK
                            NO. 03-14-00516-CR

                                                                    FILED IN
MARK ANTHONY SERRANO                           IN THE        3rd COURT OF APPEALS
                                                                 AUSTIN, TEXAS
                                                             5/22/2015 9:59:06 AM
v.                                             THIRD    COURT OF   APPEALS
                                                               JEFFREY   D. KYLE
                                                                     Clerk
THE STATE OF TEXAS                             AUSTIN, TEXAS

      STATE'S MOTION FOR EXTENSION OF TIME TO FILE BRIEF

TO THE HONORABLE THIRD COURT OF APPEALS:
      NOW COMES the State of Texas, Appellee in the above entitled and
numbered cause and files this Motion for Extension of Time to File
Appellee's Brief, and in support thereof would show the Court the following:
                                         I.
      Appellant was found guilty of Theft Over $20,000, a Third Degree
felony enhanced as a Habitual Offender, and the Jury assessed punishment
at 25 years confinement in the Texas Department of Criminal Justice on
June 19, 2014.     Appellant filed Notice of Appeal on August 20, 2014.
Appellant's brief was filed on April 22, 2015. Appellant's amended brief was
filed on May 12, 2015. The State's brief is currently due on May 22,2015.
                                         II.
     The State has not requested an extension in this case prior to this
request.
                                        III.
     The State requests this extension of time due to the following: Counsel
for the State has been preparing for jury trial and is currently trying a
continuous sexual assault of a child case in State v. Miguel Davila, Cause
Number D-14-0826-SA, which began on May 18, 2015.                   Additionally,
Counsel for the State has been involved in prosecution of cases including
contested hearings, pretrial hearings, grand jury presentation, negotiations
with opposing counsel, guilty pleas and other hearings in numerous
additional pending felony cases.


        WHEREFORE, The Attorney for the State requests an extension of
time to July 24,2015, in which to file State's Brief.




                                                                John est
                                                                Assistant District Attorney
                                                                51 st Judicial District
                                                                124 W. Beauregard, Suite B
                                                                San Angelo, TX 76903
                                                                (325) 659-6583
                                                                State Bar No. 00796203

      SWORN TO AND SUBSCRIBED before me by the said John Best,
this fL-flIJ day of May, A. D. 2015.

     {-!::X:::t~
       ~~~~Yftz',~             CHRISTINE GEORGE
                           Notary Public. State of Texas
                                                               &z
                                                               ~  ~'~
                                                                   .0f"d (~
     '\t1;l5.{f..!           My Commission Expires              Notary Public
      ··,·7,,70;,'-' ' '         June 28, 2016                  State of Texas

                                               CERTIFICATE OF SERVICE
       I hereby certify that a true and correct copy of the/oregoing Motion for
Extension of Time to File Appellee's Brief was this                 t~{t . .   day of May, 2015,
delivered to Randol Stout, at rls2700@gmail.com, Attorney for Appellant,
through e-file.txcourts.gov.